Per Curiam:

Appellee moves to strike brief of appellant from the files and dismiss the appeal, because the brief contains improper remarks with respect to the judge who tried the case. The brief is certainly objectionable in the particulars mentioned in the motion, but not to such an extent as will justify the court in striking it from the files. A proper respect and regard for the trial judge demands that counsel bringing causes here for review should not attack the trial court or criticise rulings disrespectfully, although they may be assigned as error. — Diamond, etc., M. Co. v. Faulkner, 17 Coh>. 9. '
The motion is denied-

Motion denied.